ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MELVIN D. LU SANE of NEWARK, who was admitted to the bar of this State in 1972, be publicly reprimanded and required to practice under the supervision of a proctor for two years for failing to keep his client reasonably informed about the status of the case in violation of RPC 1.4(a), for failing to comply with his client’s wish that he cease his representation of him in violation of RPC 1.16, for his failure to file an answer to the ethics complaint in violation of R. 1:20 — S(i), and good cause appearing;
*32It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and MELVIN D. LU SANE is hereby publicly reprimanded; and it is further
ORDERED that respondent shall practice under the supervision of a proctor in accordance with Administrative Guideline No. 28 of the Office of Attorney Ethics for a period of two years; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.